Butler, D. J.
The circuit court for the southern district of New York decided the plaintiff’s patent to he valid in Hammerschlag v. Scamoni, and construed its several claims. The evidence respecting the state of the art, and prior invention, now relied upon by the *44defendant, was before the court in that case. The conclusion then reached should, therefore, be followed, unless indeed plain mistake be shown. A proper regard for uniformity of decision requires this. If the defendant thinks he is injured, a review can be had in the supreme court, and the subject thus be put at rest. The confusion and mischief likely to result from conflicting decisions should be avoided. While there may be difficulty in distinguishing the plaintiff’s process and machinery from that- described in the British letters pátent No. 55, granted to John Stenhouse, we do not feel ourselves justified in saying they cannot be distinguished, as they were in the case cited, and thus disregard the decision there made. As respects the question of infringement, the defendant’s process and machinery are so similar in all respects, to that of the defendant in Hammerschlag v. Scamoni, that what is there said on this subject, applies with equal force here.
A decree must therefore be entered for the plaintiff.